14. Fisheries and aquaculture in the context of ICZM in Europe (
- Before the vote:
rapporteur. - Mr President, ladies and gentlemen, let me briefly mention Integrated Coastal Zone Management, designed, above all, to protect fisheries and fish farming. The debate on the report has been cancelled owing to the debate on the situation in Georgia, which is an urgent and important matter. That is why I am speaking today.
My report is mainly about the protection of the environment, hence I ask for your votes in support of it. I note that the Committee on Fisheries has voted unanimously.
My report contains different proposals, four of which are particularly important. The first is the completion of the marine survey plan; second, the long-term plan but also continuing discussions, at which representatives of all professions, especially fishermen, participate. Thirdly, there is the possible formation of a central coordinating body, as there has been a lack of coordination between bodies in past years. Fourthly, a schedule should be set up because, since 2002, when there were similar talks, some actions have been taken without a defined timescale.
I suggest that what we decide upon should take place according to a timed schedule. Because I believe that all of us desire the protection of the ocean, I ask you to vote in favour and I thank you in advance.